DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
(for the 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-14, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of determining a tension of an anchor embedded in a dam.  
	The limitation of determining the tension as drafted is a process that under broadest reasonable interpretation, covers performance of the limitation in mind using some empirical data.  The limitation is generating a model, based on input data, using a matching technique, and selecting a set of desired data base on a given criteria. 
	That is,  nothing in the claim elements preclude the step from practically being performed in the mind.  For example, “determining the closest matching modeled impulse response” in the context of this claim encompasses the user manually calculating the amount of each matching modeled.  Similarly, the limitation of selecting a first tension value from the set of tension values, based on the determined closet matching modeled impulse response, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “closest matching modeled impulse response” in the context of this claim encompasses the user thinking that the ones which are near or almost has the same value should be the closest matching ones. Limitations of obtaining dynamic impulses, determining sets of error, determination of specific frequency, etc., all are data gathering and related calculation/manipulation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of selecting a first tension value from the set of tension values using maps of closest matching modeled impulse response amounts to no more than mere instructions to select specific data, based on a given instruction or criteria.  The claims are not patent eligible.

Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15-20, (for the provision of specific limitations on the methods of measuring dynamic impulse, determining resonance frequency and relating to it the tension value, in claims 15 and 19, and in combination with other limitations of said claims and their dependent ones) are allowed over the prior art of the record.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                 Tuesday, May 10, 2022